       Case 2:17-cv-08377-DOC-GJS Document 50 Filed 12/20/18 Page 1 of 1 Page ID #:305

                                                                                                                                          POS-015
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. State Bar number, and address): CA State Bar #51693                         FOR COURT USE ONLY

 Scott J. Tepper
-Garfield & Tepper, A Partnership of Professional Corporations
 11333 Iowa Avenue
 Los Angeles, CA 90025-4214
          TELEPHONE NO. 3 ( 0-277- ( 98]                       FAX NO {Opnonat) 8) 8-225-5350
 E-MAIL ADDRESS (Optt0naQ: scottjtepper@msn.com
    ATTORNEY FOR (Name):
                           J u dgment Cred.1tor G ary G orham

          UNITED STATES DISTRICT COURT
            STREET ADDRESS CENTRAL DISTRICT OF CALIFORNIA
           1MJuNG ADDREss 255 E. Temple Street
          c1TY AND z1p CODE Los Angeles, CA 90012
               BRANCH NAME

       PLAINTIFF/PETITIONER: In re Mark Elias Crone// Jeffrey A. Rinde, et al.

   DEFENDANT/RESPONDENT: Gary Gorham
                                                                                                              CASE NUMBER.
                     NOTICE AND ACKNOWLEDGMENT OF RECEIPT-CIVIL                                                2: l 7-CV-08377-DOC (GJSx)


TO (insert name of party being served): CKR Law, LLP by serving Mark E. Crone, its agent for service of process

                                                                      NOTICE
   The summons and other documents identified below are being served pursuant to section 41 5.30 of the California Code of Civil
   Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
   (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
   on you in any other manner permitted by law.
   If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
   form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
   entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
   summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
   acknowledgment of receipt below.

    Date of mailing:emailed: December               14, 2018

   SCOTT          J. TEPPRR
                                 [TYPE OR PRINT NAME)

                                                         ACKNOWLEDGMENT OF RECEIPT
    This acknowledges receipt of (to be completed by sender before mailing):
    1. D A copy of the summons and of the complaint.
    2. W Other (specify):
                    (I) Ex Parte Application for a Corrected Order for the Appearance and Examination of CKR                                     Law,
                    LLP re: Enforcement of Judgment by Declaration of Scott J. Tepper
                    (2) Order to Appear for Examination of Third Person re: Enforcement of Judgment; and
                    (3) Subpoena to Produce Documents.
    (To be completed by recipient):

    Date this form is signed:Decemher 17,               201 8

    Mark E. Crone. agent for service for CKR Law. LLP
          (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY, IF ANY,
                                                                               ►       (SIGNATURE OF PERSON ACKN0Wl..EOGING RECEIPT. Wllli TITLE IF
                 ON WHOSE BEHALF THIS FORM IS SIGNED)                               ACKNOWl..EDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)


                                                                                                                                               Page 1 of 1
Form Adopted tor Mandato,y Use                                                                                                     Code of C1v1I Procedure,
  Judicial Council of Caldomoa          NOTICE AND ACKNOWLEDGMENT OF RECEIPT - CIVIL                                                     §§41530.417.10
POS-015 (Rev. Januaiy 1, 2005]                                                                                                        w.-.• w courtJnfo.ca.gov
